Case 3:20-cv-00126-RDM Document 9 Filed 06/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH R. REISINGER, [
: 3:20-CV-0126

Plaintiff, :
: (JUDGE MARIANI)
V. : (Magistrate Judge Carlson)
JUDGE THOMAS G. SAYLOR, ET AL.,
Defendants.
ORDER

AND NOW, THIS ¢ a DAY OF JUNE 2020, upon consideration of

Magistrate Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 3), and all relevant
documents, IT IS HEREBY ORDERED THAT:
1. Plaintiffs Objections (Doc. 7) are OVERRULED.
2. The R&R (Doc. 3) is ADOPTED for the reasons explained therein as well as in this
Court’s accompanying memorandum,
3. Plaintiffs Complaint Requesting the Reinstatement of the Plaintiffs Law License
(Doc. 1) is DISMISSED WITH PREJUDICE.

4. The Clerk of Court is directed to CLOSE the case.

 
 

ZV (eh
Robert D. Mariani

United States District Judge

 
